[Cite as Disciplinary Counsel v. Blair, 131 Ohio St.3d 1229, 2012-Ohio-1590.]




                          DISCIPLINARY COUNSEL v. BLAIR.
[Cite as Disciplinary Counsel v. Blair, 131 Ohio St.3d 1229, 2012-Ohio-1590.]
       (No. 2010-1862—Submitted April 2, 2012—Decided April 5, 2012.)
                        ON APPLICATION FOR REINSTATEMENT.
                                  __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Rebecca Susan Blair, Attorney Registration
No. 0037270, last known business address in Cleveland, Ohio.
        {¶ 2} The court coming now to consider its order of February 24, 2011, in which
the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two
years with 18 months stayed on the conditions that respondent comply with her Ohio
Lawyers Assistance Program contract and complete 12 hours of continuing legal
education (“CLE”) in law-office management in addition to the CLE requirements of
Gov.Bar R. X. The court further ordered respondent to be placed on probation for the
stayed portion of the suspension.
        {¶ 3} The court finds that respondent has substantially complied with that order
and with the provisions of Gov.Bar R. V(10)(A).
        {¶ 4} Therefore, it is ordered that the final 18 months of respondent's suspension
is stayed. Respondent is reinstated to the practice of law in the state of Ohio and placed
on probation for a period of 18 months in accordance with Gov.Bar R. V(9) and
consistent with the opinion rendered on February 24, 2011. It is further ordered that
respondent shall continue to comply with her Ohio Lawyers Assistance Program contract.
        {¶ 5} It is further ordered that on or before 30 days from the date of this order,
relator, disciplinary counsel, shall file with the clerk of this court the name of the attorney
who will serve as respondent’s monitor in accordance with Gov.Bar R. V(9). It is further
ordered that at the end of respondent’s probationary period, relator shall file with the
                             SUPREME COURT OF OHIO




clerk of this court a report indicating whether respondent, during her probationary period,
complied with the terms of the probation.
       {¶ 6} It is further ordered that 18 months from the date of this order, respondent
may apply for termination of probation as provided in Gov.Bar R. V(9). It is further
ordered that respondent's probation shall not be terminated until (1) respondent files an
application for termination of probation in compliance with Gov.Bar R. V(9)(D), (2)
respondent complies with this and all other orders issued by this court, (3) respondent
complies with the Rules for the Government of the Bar of Ohio, (4) relator files with the
clerk of this court a report indicating that respondent complied with the terms of the
probation, and (5) this court orders that the probation be terminated.
       {¶ 7} It is further ordered that the clerk of this court issue certified copies of this
order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for
in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
       {¶ 8} For earlier case, see Disciplinary Counsel v. Blair, 128 Ohio St.3d 384,
2011-Ohio-767, 944 N.E.2d 1161.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
                            ______________________




                                          2